Citation Nr: 1427204	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

Entitlement to a rating in excess of 10 percent for spondylolisthesis.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for spondylolisthesis.  In October 2013 this case was before another Veterans Law Judge, who remanded it for further development.  On its return to the Board it was reassigned to the undersigned.

[A November 2013 rating decision granted the Veteran service connection for lumbar radiculopathy of the right lower extremity, separately rated 10 percent.  He has not expressed disagreement with that determination, and the matter of the rating for the radiculopathy is not before the Board.]


FINDINGS OF FACT

Throughout the appeal period the Veteran's spondylolisthesis is shown to have been manifested by forward flexion greater than 60 degrees and combined thoracolumbar spine range of motion (ROM) greater than 120 degrees; abnormal gait or abnormal spinal contour due to muscle spasm or guarding are not shown; compensable neurological symptoms other than right lower extremity radiculopathy are not shown.   


CONCLUSION OF LAW

A rating in excess of 10 percent for spondylolisthesis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code (Code) 5239 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2010 letter prior to the November 2010 decision on appeal explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in August 2010 and October 2013.  Together, these examinations are adequate for rating purposes, as they contain sufficient clinical findings and descriptions of the pertinent features of the disability to properly adjudicate the matter.  Moreover, the RO complied fully with the Board's October 2013 remand by obtaining outstanding VA treatment records and arranging for a new VA examination (in October 2013).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  



Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on September 30, 2002, the period for consideration is from October 1, 2001 to the present.

Initially, the Board notes that, as the record shows the Veteran does not have intervertebral disc syndrome (IVDS), the Formula for Rating IVDS Based on Incapacitating Episodes is not for consideration.  Spondylolisthesis is rated under Code 5239 and the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  

Under the General Rating Formula a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Notes following the General Rating Formula also provide that neurological manifestations are to be separately rating under the appropriate code.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to this claim.

A July 2010 VA treatment record notes the Veteran had lower back pain and right leg radiculopathy.  Several subsequent VA treatment records also note he had lower back pain.  In November 2010, the Veteran stated he had increased pain in his low back, and numbness in his legs that made it difficult for him to perform many routine tasks.  A January 2011 VA treatment record shows he reported back pain with a 6/10 severity.  Treatment records from April 2011 through August 2013 include musculoskeletal reviews which found normal ROM, with no pain or swelling.  Lower extremity and neurological reviews conducted in the same period revealed no abnormalities, and noted sensation was intact.  An October 2012 record notes occasional mild low back pain, with very mild lumbar spine tenderness; no focal numbness, tingling, or weakness was found on neurological review.  An August 2013 record specifically notes the Veteran did not complain of numbness.

On August 2010 VA examination, the Veteran reported intermittent low back pain which radiates occasionally to his right leg.  He denied flare-ups or interference with daily activities, but stated his symptoms cause limitation of motion.  The examiner noted that ROM studies found forward flexion to 80 degrees (with pain at 70), extension to 20 degrees, right lateral flexion to 15 degrees (with pain at 10), left lateral flexion to 25 degrees, and bilateral lateral rotation to 20 degrees (with pain at 15).  There was no additional limitation on repetitive use, or functional impairment due to pain, weakness, fatigability, incoordination, or lack of endurance.  Neurological testing of the lower extremities was normal.  The examiner noted the Veteran's gait was normal.
On October 2013 VA examination, the Veteran reported increased pain and stiffness in his back, with constant pain.  He again denied any flare-ups, but reported right leg numbness in the mornings.  ROM testing revealed forward flexion to 70 degrees (with pain at 70), extension to 20 degrees (with pain at 20), and bilateral lateral flexion and rotation all to 20 degrees (with pain at 20).  No additional limitation was found on repetition.  The examiner did note additional functional impairment, specifically including less than normal movement and painful motion.  Muscle strength, reflexes, and sensory examinations were normal.  Mild radiculopathy in the right leg, involving the sciatic nerve, was noted.  The Veteran did not have IVDS; the examiner noted that his gait was normal.

The evidence of record shows that throughout the period on appeal, the Veteran has had forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, and combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  At no point during the period on appeal has forward flexion of the thoracolumbar spine been greater than 30 degrees, but not greater than 60 degrees; at its lowest, forward flexion has been to 70 degrees.  Similarly, at no point has combined ROM of the thoracolumbar spine been not greater than 120 degrees; at its lowest, combined ROM has been to 170 degrees.  Even with additional limitation due to functional impairment such as pain, at their lowest, forward flexion was to 70 degrees, and combined thoracolumbar ROM was to 130 degrees.  The evidence does not suggest, nor does the Veteran contend, that he has experienced muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or that the Veteran's thoracolumbar spine has ever been ankylosed.  Accordingly, the Veteran's spondylolisthesis most closely approximates a disability picture consistent with a 10 percent rating throughout, and a higher rating is not warranted for any period of time under consideration.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's low back disability is exceptional or that schedular criteria are inadequate; it has been manifested by limited motion and associated functional impairment such as pain and fatigue, which are all encompassed by the schedular criteria for the current rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, it is not alleged (or suggested by the record) that the Veteran's low back disability prevents him from engaging in gainful employment.  Hence, the matter of entitlement to TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As the preponderance of the evidence weighs against a finding that the Veteran's spondylolisthesis is manifested by symptoms/impairment warranting a rating in excess of ten percent, the benefit of the doubt rule is not for application; the appeal must be denied.  


ORDER

A rating in excess of 10 percent for spondylolisthesis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


